Citation Nr: 0524614	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  03-24 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury, to include joint pain, atrophic skin of the back and 
legs, hair loss, and numbness of the legs.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from September 1956 to 
September 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary in the present case. 

The veteran contends that he has residuals of a cold injury, 
to include joint pain, atrophic skin of the back and legs, 
hair loss, and bilateral leg numbness, as a result of cold 
exposure during active service.  He maintains that he served 
in the Republic of Korea with the 24th Infantry Division that 
was later changed to the 1st Cavalry Division, and during the 
winter months time was called out on drills in which he was 
required to train in heavy snow and ice.  He also indicated 
that he slept on sheets of ice and that such activities 
caused him to have permanent residuals of cold injury.  He 
stated that he served in the Republic of Korea from April 
1957 to July 1958.

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2004). 

The Board recognizes that there are no service medical 
records in the claims file.  In a May 2003 response from the 
National Personnel Records Center (NPRC), it was noted that 
the veteran's records may have been destroyed in a 1973 fire 
at the NPRC in St. Louis, Missouri.  As such, the Board has a 
heightened duty to explain its findings and conclusions and 
to carefully consider the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing a claim, and to explain its decision 
when the veteran's medical records have been lost.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law 
does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

With respect to evidence of active service in the Republic of 
Korea, the veteran's DD Form 214 does not note service in the 
Republic of Korea.  However, it does indicate that the 
veteran had foreign service for one year, four months, and 3 
days; and that the veteran's military occupational specialty 
(MOS) was as a "Radio TT Operator."  The Board notes that 
the RO in a May 2003 letter requested that the veteran submit 
a NA Form 13055 to assist the NPRC in searching for the 
veteran's service medical records.  The RO explained that 
although the veteran's service medical records may have been 
destroyed in a fire at the NPRC in 1973, information on the 
NA Form 13055 would help NPRC to look for other records that 
may have been stored elsewhere.  The record does not indicate 
that the veteran returned the completed NA Form 13055.  
Moreover, the Board notes that it does not appear that the RO 
made a specific request for the veteran's service personnel 
records and it is not clear if such records are also 
unavailable.  The Board finds that since the veteran had 
provided sworn testimony that he was stationed in Korea from 
April 1957 to July 1958, which clearly includes the winter 
months, the RO should attempt to locate the veteran's service 
personnel records or other official service records that 
would verify that the veteran was stationed in Korea during 
that time.  Further, since this case must be remanded, the 
Board finds that the veteran should again be provided the 
opportunity to complete a NA Form 13055 and another attempt 
should be made to obtain relevant service medical records.  

The Board finds further that if the RO can verify that the 
veteran was stationed in Korea during the winter months and 
likely exposed to cold weather, the veteran should be 
afforded a VA cold injury protocol examination in conjunction 
with this appeal.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:

1.  The RO should take all appropriate 
steps to secure the service medical and 
personnel records or alternative records 
for the veteran that would corroborate 
the veteran's service in the Republic of 
Korea from April 1957 to July 1958 from 
appropriate official service department 
sources.  In connection with this 
development, the veteran should again be 
asked to complete a NA Form 13055.  If 
there are no records, documentation used 
in making that determination should be 
set forth in the claims file.

2.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment by any physicians, hospitals 
or treatment centers (private or 
government) who provided him with 
relevant evaluation or treatment for the 
disabilities at issue to the present.  
After obtaining the appropriate signed 
authorization(s) for release of 
information from the veteran, the RO 
should contact each physician, hospital, 
or treatment center specified by the 
veteran to obtain any and all medical or 
treatment records or reports relevant to 
the claim on appeal not already of 
record.  All correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

3.  If the RO is able to verify the 
veteran's service in the Republic of 
Korea, the veteran should be afforded a 
VA Cold Injury Protocol (CIP) Examination 
for the purpose of evaluating his claimed 
residuals of cold injury, to include 
joint pain, atrophic skin of the back and 
legs, bilateral leg numbness, and hair 
loss.  The claims file must be furnished 
to the examiner for review in connection 
with the examination.  All necessary 
diagnostic tests, including x- rays, 
should be completed and all pertinent 
symptomatology and findings should be 
reported in detail.

Based on a review of the claims file and 
the examination findings, the examiner 
should state the medical probabilities 
(less likely than not; at least as likely 
as not; or more likely than not) that any 
existing residuals of cold injury, to 
include joint pain, atrophic skin of the 
back and legs, bilateral leg numbness, 
and hair loss are the residuals of a cold 
injury in service or some other condition 
attributable to the veteran's military 
service, pre-or post-service trauma, or 
some other cause or causes.  The examiner 
should provide a complete rationale for 
all conclusions reached.  

3.  The RO should then readjudicate the 
veteran's claims.  If the determination 
remains adverse to the veteran, he should 
be provided a supplemental statement of 
the case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




